DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on October 12, 2021. As directed by the amendment: claims 1, 8, 9, 11, 12 and 17 have been amended, no claims have been cancelled, and no new claims have been added. Claims 1-20 are currently pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “200” has been used to designate “breast pump suction pump system” in [0024] of filed specification, “suction pump” in [0024] and “pump motor” in [0027],
reference character “620” has been used to designate both “insulating liner” in [0032] of filed specification and “insulating pouch” in [0033].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, it is unclear whether “a pump parameter of the breast pump suction pump” in lines 5-6 is 
Regarding claims 2 and 3, it is unclear whether “the pump parameter” is referring to the pump parameter recited in line 5 or line 11 of claim 1. Since the pump parameter limitations of claim 1 are treated as the same, the limitation in claims 2 and 3 will be examined accordingly. 
Regarding claim 4, it is unclear whether “the sensor data” refers to sensor data from the one or more sensors of the breast pump suction pump or the sensor data collected by the breast pump. For the purpose of examination, the limitation will be treated as sensor data from the one or more sensors of the breast pump suction pump.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makower (US 2017/0072118).
Regarding claim 1, Makower discloses a breast pump suction pump (breast pump system 100), comprising:
a housing (Fig. 40; structure enclosing portable unit at 4000);

a processor (controller 52), wherein the one or more sensors provide sensor data to the processor and, in response, the processor automatically adjusts a pump parameter of the breast pump suction pump [0220 – by receiving feedback from sensor 54, controller 52 can modify the pumping parameters in real time]; and
pneumatic tubing (conduits 32E) connected to the breast pump suction pump through the housing (Fig. 40), where the pneumatic tubing applies suction to a breast pump (skin contact members 10) which catches expressed milk and is implemented separately from the housing of the breast pump suction pump [0219 – skin contact members 10…are connected to the pumping section via conduits 32E],
wherein the processor of the breast pump suction pump receives sensor data 
collected by the breast pump and, in response, adjusts a pump parameter of the breast pump suction pump [0219 – Pressure sensor 54 is provided in or near segment 16 located at the proximal end portion of skin contact member 10; 0220 – by receiving feedback from sensor 54, controller 52 can modify the pumping parameters in real time].
Regarding claim 2, Makower discloses wherein the pump parameter is a suction power applied by the breast pump suction pump [0220 – the responsive nature of the present systems 100 enables the systems to maintain a desired pressure waveform over repeated pumping cycles…controller 52 can modify the pumping parameters in real time, so as to maintain each cycle of the pumping cycle; the controller modifies pumping parameters to maintain a desired pump pressure, therefore, suction power will be adjusted in order to affect pump pressure].

Regarding claim 5, Makower discloses wherein the processor (52) may further receive data from one or more of a breast pump (see claim 1) and a mobile device [0196 – breast pump systems 100…may be designed with the capability of communicating to an external computer which may be, but is not limited to: a smartphone, a tablet computer, a laptop computer, a notebook computer or a server].
Regarding claim 6, Makower discloses wherein the data received from one or more of the breast pump and the mobile device includes milk flow rate information [0194 – controllers 2704 communicate dynamic parameters specific to the particular breast pump being controlled…parameters may include…milk flow rate].
Regarding claim 7, Makower discloses wherein the data received from one or more of the breast pump and the mobile device includes pumped milk volume 
Information [0194 – controllers 2704 communicate dynamic parameters specific to the particular breast pump being controlled…parameters may include…volume of milk expressed in most recent cycle].
Regarding claim 13, Makower discloses wherein automatically adjusting a pump parameter is based on historical pumping information [0221 – Over a series of uses of any given pumping mode, the controller 52 may compare pump results for the various changes in pumping parameters made by the user over multiple sessions, identify those changes that produced the greatest milk extraction results…and apply those changes in the next pumping session…In this way the system ‘learns’ more efficient pumping parameters].

Regarding claim 17, Makower discloses a breast pump suction pump system (breast pump system 100), comprising:
a breast pump (skin contact members 10) which catches expressed milk [0219 – skin contact members 10 are attached to the breasts 2 in the same manner as previously described embodiments, and are connected to the pumping section; 0188 – conduit 32E connects…skin contact member 10 to the conduit 32 of the device, so that the compression members and drivers generate the pumping forces needed to extract milk from both breasts; conduits connect the skin contact members on the breasts to the pump, therefore, any milk expressed during pumping will be caught by the skin contact members], the 
breast pump including one or more breast pump sensors [0219 – Pressure sensor 54 is provided in or near segment 16 located at the proximal end portion of skin contact member 10];
a breast pump suction pump (portable unit 4000), comprising:
a housing (Fig. 40; structure enclosing portable unit at 4000),

a processor (controller 52) receiving sensor data from the one or more sensors [0220 – receiving feedback from sensor 54], and
pneumatic tubing (conduits 32E) connected to the breast pump suction pump through the housing (Fig. 40), where the pneumatic tubing applies suction to the breast pump from the breast pump suction pump [0219 – skin contact members 10…are connected to the pumping section via conduits 32E]; and
a mobile device [0196 – breast pump systems 100…may be designed with the capability of communicating to an external computer which may be, but is not limited to: a smartphone, a tablet computer, a laptop computer, a notebook computer or a server];
wherein the processor may transmit the sensor data to the mobile device [0196 – breast pump systems 100…may be designed with the capability of communicating to an external computer which may be, but is not limited to: a smartphone, a tablet computer, a laptop computer, a notebook computer or a server…Controller 52 may…send data to the external device 470] and receive control instructions from the mobile device [0207 – external computer 470 can execute the app 474 to send information to the controller(s) 52 to instruct specific pumping modes to use at specific times], and
wherein the processor receives breast pump sensor data from the one or more 
breast pump sensors and, in response, adjusts a pump parameter of the breast pump 

Regarding claim 18, Makower discloses wherein the control instructions include breast pump suction pump parameter adjustments [0207 – external computer 470 can execute the app 474 to send information to the controller(s) 52 to instruct specific pumping modes to use at specific times].
Regarding claim 19, Makower discloses wherein the suction pump parameter adjustments are received by the processor (52) and are based on one of manual input from a user and or automatic adjustments based on a user pumping profile [0221 – the user has the ability to manually change operating parameters…Over a series of uses of any given pumping mode, the controller 52 (and/or app 474) may compare pumping results for the various changes in pumping parameters made by the user…the system “learns more efficient pumping parameters for application for a specific user].
Regarding claim 20, Makower discloses wherein the suction pump parameter adjustments are received by the processor and based on automatic instructions from the mobile device [0221 – Over a series of uses of any given pumping mode, the controller 52 (and/or app 474) may compare pumping results for the various changes in pumping parameters…identify those changes that produced the greatest milk extraction results, save those changes that produce the best results, and apply those changes in the next pumping session using the same pumping mode].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2017/0072118).
Regarding claim 4, Makower discloses the breast pump suction pump of claim 1, but fails to disclose wherein the sensor data includes information about suction power applied by the breast pump suction pump.
However, Makower discloses sensor data being communicated by the processor include, but are not limited to: maximum suction pressure, latch (minimum) suction pressure, cumulative volume of milk, volume of milk expressed in most recent cycle, milk flow rate, etc. [0194].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sensor data that has information about suction power applied by the breast pump suction pump, since doing so would effectively enable milk expression of the user to be regulated. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of O’Toole, et al. (US 2018/0361040), hereinafter O’Toole.
Regarding claim 8, Makower discloses the breast pump suction pump of claim 1 and that the breast pump suction pump further comprises a display (display 165), but fails to disclose that display is a a touch-screen display disposed in the 
housing of the breast pump suction pump.

	Given the teachings of O’Toole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the breast pump suction pump of Makower to have a touch-screen display, since doing so would effectively enable control and indicate use of the breast pump suction pump [0093].
Regarding claim 9, Makower in view of O’Toole discloses the breast pump suction pump of claim 8, wherein Makower further discloses the touch-screen display provides real-time pumping information [0189 – pumping force value could be displayed on the control panel].
Regarding claim 10, Makower in view of O’Toole discloses the breast pump suction pump of claim 9, wherein Makower further discloses the real-time pumping information includes one or more of suction pump pressure, volume of milk pumped, and milk flow rate [0194 – controllers 2704 communicate dynamic parameters specific to the particular breast pump being controlled…parameters may include…milk flow rate].
Regarding claim 11, Makower in view of O’Toole discloses the breast pump suction pump of claim 8, wherein Makower further discloses a graphical element on the touch-screen display indicates a milk flow rate based on the sensor data received 
by the processor from the breast pump [0189 – pumping force value could be displayed on the control panel and/or could be transmitted…to be displayed on the display of an information shown on the display of the pump can also be shown on the display of the external computer and vice versa; 0194 – controllers communicate dynamic parameters specific to the particular breast pump…parameters may include…milk flow rate; 0198 – By receiving the pumping data from the controller, the app 474 can compile histograms 476 and display them on the display…histogram 476 of milk extraction volume is shown…so that trends in milk volume needs of the baby can be visualized, information such as milk flow rate is communicated to the app, therefore, the display of the app can display information that includes milk flow rate].
Regarding claim 12, Makower in view of O’Toole discloses the breast pump suction pump of claim 8, wherein Makower further discloses the touch-screen display provides real-time pumping information on a per-breast basis or on a total volume basis [0189 – pumping force value could be displayed on the control panel and/or could be transmitted…to be displayed on the display of an external computer, information shown on the display of the pump can also be shown on the display of the external computer and vice versa; 0198 – app 474 can compile histograms 476 and display them on the display…histogram 476 of milk extraction volume is shown…so that trends in milk volume needs of the baby can be visualized].

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Morifuji (USPN 4,886,494).
Regarding claim 15, Makower discloses the breast pump suction pump of claim 1 and wherein the breast pump suction pump includes a battery (battery 48), but fails to disclose that the battery is removable.

Given the teachings of Morifuji, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of the breast pump suction pump of Makower to be removable, since doing so would effectively enable the battery to be replaced.
Regarding claim 16, Makower in view of Morifuji discloses the breast pump suction pump of claim 15 and wherein Makower also discloses further comprising a battery charger that charges the removable battery [0154 – the device can be charged via plug in to an AC charger].

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that Makower does not disclose the claimed invention as currently presented, the Examiner respectfully disagrees. As recited in the rejection above, Makower discloses that sensors are located in the breast pump of the breast pump system and that the information from the sensors are sent to controller in the pumping unit so that the controller can adjust the pumping parameters based on the information received from the sensor [0219-0220].

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783     

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783